                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SHEVARIS DEJUAN HAWKINS,                  )
                                          )
       Petitioner,                        )
                                          )
vs.                                       )   CRIMINAL NO. 14-00021-CG-B
                                          )   CIVIL ACTION NO. 16-307-CG-B
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court. It is ORDERED that Petitioner’s Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 is DENIED and that a certificate

of appealability is DENIED.

      DONE and ORDERED this 28th day of January, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
